         Case 5:18-cv-01397-LHK Document 44 Filed 08/07/19 Page 1 of 5



 1 Micha Star Liberty (SBN 215687)
   LIBERTY LAW OFFICE
 2 1970 Broadway, Suite 700
   Oakland, CA 94612
 3 Telephone: (510) 645-1000
   Facsimile: (888) 645-2008
 4 Email: team@libertylaw.com

 5 John C. Clune, (Admitted Pro Hac Vice)
   Keith M. Edwards, (Admitted Pro Hac Vice)
 6 HUTCHINSON BLACK AND COOK, LLC
   921 Walnut Street, Suite 200
 7 Boulder, CO 80302
   Telephone: (303) 442-6514
 8 Facsimile: (303) 442-6593
   Email: clune@hbcboulder.com, kedwards@hbcboulder.com
 9
   Attorneys for Plaintiff J.V.
10
   BAUTE CROCHETIERE HARTLEY & VELKEI LLP
11 MARK D. BAUTE (State Bar No. 127329)
   mbaute@bautelaw.com
12 BRYAN D. ROTH (State Bar No. 299906)
   broth@bautelaw.com
13 777 South Figueroa Street, Suite 3800
   Los Angeles, California 90017
14 Telephone: (213) 630-5000
   Facsimile: (213) 683-1225
15
   Attorneys for Defendant JARRYD HAYNE
16

17                                 UNITED STATES DISTRICT COURT
18                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
19

20 J.V.,                                               Case No. 18-cv-01397-LHK-NC

21                    Plaintiff,                       Judge: Hon. Lucy H. Koh
                                                       Magistrate Judge: Hon. Nathaniel Cousins
22              v.
                                                       SUPPLEMENTAL JOINT CASE
23 JARRYD HAYNE,                                       MANAGEMENT STATEMENT AND
                                                       PROPOSED ORDER
24                    Defendant.

25

26              The parties to the above-entitled action jointly submit this SUPPLEMENTAL JOINT CASE
27 MANAGEMENT STATEMENT & PROPOSED ORDER pursuant to the Standing Order for All

28 Judges of the Northern District of California dated July 1, 2011, and Civil Local Rule 16-9.

     287811.1                                  1                Case No. 18-cv-01397-LHK-NC
                SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT AND PROPOSED ORDER
         Case 5:18-cv-01397-LHK Document 44 Filed 08/07/19 Page 2 of 5



 1 1.           Jurisdiction & Service
 2              The parties agree that jurisdiction is proper as this is an action between a resident of California

 3 and a resident of the foreign nation of Australia and the amount in controversy exceeds $75,000.

 4 2.           Facts
 5              After an evening out with mutual friends in San Jose, California, Plaintiff alleges that she was

 6 sexually assaulted by Defendant at his residence. Defendant denies this allegation.

 7 3.           Legal Issues
 8              None at this time.

 9 4.           Motions
10              Other than motions in limine regarding evidentiary matters, the parties do not anticipate other

11 motions at this time.

12 5.           Amendment of Pleadings
13              Currently, there are no anticipated amendments to the pleadings.

14 6.           Evidence Preservation
15              The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored

16 Information. The parties met via telephone on May 17, 2018, regarding reasonable and proportionate

17 steps taken to preserve evidence relevant to the issues reasonably evident in this action.

18 7.           Disclosures
19              The parties exchanged initial disclosures pursuant to Fed. R. Civ. P. 26 including lists of

20 persons with relevant information, lists of relevant documents in possession of the parties, and any

21 insurance policies that may provide coverage for any of the claims on May 30th, 2018.

22 8.           Discovery
23              Fact discovery is complete and expert discovery will be complete shortly.

24 9.           Class Actions
25              There is no class action in this matter.

26 10.          Related Cases
27              There are no related cases in this matter.

28

     287811.1                                  2                Case No. 18-cv-01397-LHK-NC
                SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT AND PROPOSED ORDER
         Case 5:18-cv-01397-LHK Document 44 Filed 08/07/19 Page 3 of 5



 1 11.          Relief
 2              The Plaintiff seeks relief in the form of monetary damages. The defendant seeks relief in the

 3 form of a judgment against the Plaintiff.

 4 12.          Settlement and ADR
 5              The parties attended a JAMS mediation on May 14, 2018, which was unsuccessful.

 6 13.          Consent to Magistrate Judge For All Purposes
 7              Whether all parties will consent to have a magistrate judge conduct all further proceedings

 8 including trial and entry of judgment.        ____ YES      __x__ NO

 9 14.          Other References
10              The parties would ask the Court for a continuance of the Case Management Conference

11 scheduled on August 14, 2019 or in the alternative, permission to appear via phone as the parties

12 would like to use that date to complete expert discovery.

13 15.          Narrowing of Issues
14              The parties will make a good faith effort to narrow issues in preparation for trial.

15 16.          Expedited Trial Procedure
16              The Court has set this matter for a five-day jury trial to commence January 27, 2020, at 9:00

17 a.m.

18 17.          Scheduling
19              Fact discovery completed: May 15, 2019

20              Plaintiff’s expert reports completed: June 13, 2019

21              Defendant’s expert reports completed: July 13, 2019

22              Expert depositions completed: August 15, 2019

23              Dispositive motion deadline: September 26, 2019

24              Hearing on Dispositive Motions: November 7, 2019, at 1:30 p.m.

25              Final Pretrial Conference: January 9, 2020, at 1:30 p.m.

26              Jury Trial: January 27, 2020, at 9:00 a.m.

27

28

     287811.1                                  3                Case No. 18-cv-01397-LHK-NC
                SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT AND PROPOSED ORDER
         Case 5:18-cv-01397-LHK Document 44 Filed 08/07/19 Page 4 of 5



 1 18.          Trial
 2              The Court has set this matter for a five-day jury trial to commence January 27, 2020, at 9:00

 3 a.m.

 4 19.          Disclosure of Non-party Interested Entities or Persons
 5              None.

 6 20.          Professional Conduct
 7              All attorneys of record for the parties have reviewed the Guidelines for Professional Conduct

 8 for the Northern District of California.

 9 21.          Other
10              No other issues.

11

12 DATED: August 7, 2019                           HUTCHINSON BLACK AND COOK, LLC
13

14
                                                   By:          /s/ John C. Clune
15                                                       John C. Clune
                                                         Keith M. Edwards
16                                                       Attorneys for Plaintiff J.V.
17

18 DATED: August 7, 2019                           BAUTE CROCHETIERE HARTLEY & VELKEI LLP

19

20
                                                   By:          /s/ Bryan D. Roth
21                                                       Mark D. Baute
                                                         Bryan D. Roth
22                                                       Attorneys for Defendant JARRYD HAYNE
23

24

25

26

27

28

     287811.1                                  4                Case No. 18-cv-01397-LHK-NC
                SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT AND PROPOSED ORDER
         Case 5:18-cv-01397-LHK Document 44 Filed 08/07/19 Page 5 of 5



 1                                  CASE MANAGEMENT ORDER
 2              The above SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT & PROPOSED

 3 ORDER is approved as the Case Management Order for this case and all parties shall comply with its

 4 provisions. [In addition, the Court makes the further orders stated below:]

 5

 6              IT IS SO ORDERED.

 7

 8 DATED:
                                                              Hon. Lucy H. Koh
 9                                                  UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     287811.1                                  5                Case No. 18-cv-01397-LHK-NC
                SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT AND PROPOSED ORDER
